Exhibit No. 23(a) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333−70332 on Form S−8, Registration Statement No. 333−78157 on Form S−4, Registration Statement No. 333-104951 on Form S-8, Registration Statement No. 333-104952 on Form S-8, Registration Statement No. 333-155418 on Form S-3, Registration Statement No. 333-155418-03 on Form S-3, Registration Statement No. 333-155418-04 on Form S-3, Registration Statement No. 333-155418-05 on Form S-3, Registration Statement No. 333−155541 on Form S−8 and Registration Statement No. 333−155543 on Form S−8 of our report dated March 2, 2009, relating to the consolidated financial statements and consolidated financial statement schedule of Progress Energy, Inc. (which report expresses an unqualified opinion and includes an explanatory paragraph concerning the adoption of new accounting principles in 2008, 2007 and 2006) and the effectiveness of Progress Energy, Inc’s internal control over financial reporting appearing in this Annual Report on Form 10-K of Progress Energy, Inc. for the year ended December 31, /s/ Deloitte & Touche LLP Raleigh,
